Stacy, C. J.
It appears on tbe face of tbe complaint tbat tbe tax in question was levied and collected under tbe Eevenue Act of 1933; tbat plaintiff did not observe tbe statutory method provided for testing tbe validity of any tax paid thereunder; and tbat tbe allegation of payment under compulsion is a mere conclusion of tbe pleader unsupported by tbe facts. This renders tbe complaint bad as against a demurrer. Bunn v. Maxwell, 199 N. C., 557, 155 S. E., 250; Mfg. Co. v. Comrs. of Pender, 196 N. C., 744, 147 S. E., 284; Rotan v. State, 195 N. C., 291, 141 S. E., 733; Maxwell v. Hinsdale, 207 N. C., 37, 175 S. E., 847.
Tbe demurrer admits facts properly pleaded, but not inferences or conclusions of law. Phifer v. Berry, 202 N. C., 388, 163 S. E., 119. Tbe action was properly dismissed.
Affirmed.
Devin, J., took no part in tbe consideration or decision of this ease.